ACCEPTED
                                                                                                                       05-14-00191-CR
                                                                                                            FIFTH COURT OF APPEALS
                                                                                                                       DALLAS, TEXAS
                                                                                                                 5/13/2015 10:54:13 AM


    Dallas County
                                                                                                                            LISA MATZ
                                                                                                                                CLERK

    Public Defender’s Office
                                                                                               FILED IN
                                                                                        5th COURT OF APPEALS
                                                                                             DALLAS, TEXAS
                                                                                        5/13/2015 10:54:13 AM
                                                     May 12, 2015                              LISA MATZ
                                                                                                 Clerk



Lisa Matz, Clerk
Fifth Court of Appeals
600 Commerce Street, Suite 200
Dallas, Texas 75202

       Re:       Certification of Compliance with Rule 48.4
                 Russell Starks v. The State of Texas
                 Trial Court Case No.         F13-32480-K
                 Appellate Court Case No. 05-14-00191-CR

Dear Ms. Matz:

        Pursuant to Rule 48.4, of the Texas Rules of Appellate Procedure, I certify that a copy
of the opinion and judgment in the above styled and numbered cause was sent, certified mail,
return receipt requested, to the Appellant at his last known address. I further certify that,
along with the opinion and judgment, a letter was included in which the Appellant was
advised that I intend to file a Petition for Discretionary Review on his behalf.

                                                     Respectfully,


                                                     /s/ Kathleen A. Walsh
                                                     Kathleen A. Walsh
                                                     Assistant Public Defender


enclosure: certified mail return receipt
cc: G. Brian Garrison, Assistant District Attorney




 133 N. Riverfront Blvd., 9th Floor, LB 2  Dallas Texas 75207-4313  Phone: (214) 653-3550  Fax: (214) 653-3539 
             II Complete i!omsl, 2. and 3, Also complete
               item 4 if .Restricted Delive!Y'ls desired.   c                                                            ~
             II Print your liame and address on the reverse                                                              o Addressee
                so that we can return the card to you.                                                             C •.Qate of Delivery
             • Attach this card to the back of thg'imailpiece,
                or on the front if space permits.
                                                                                                                     J ~     8"-/..)
                                                                          O. IsdeliveryJddress different from item 11 0 Yes

             \t:);;~\1dt3-\-ox ~S                               .            If YES, enter delivery address below: .  0 No


            \DC-:S       ~O\q\\Y{3 \
             Pr\ly -ed \J \'l i-\-
                                                                          3. SelJliite1Yfje
             1.-\ D \ \=VV\ '3loq W.Of\n                                     EJ'Certffied Mail€!   D Priority Mail Express'"
                                                                             o
            T D-NQ~O('L ;I)C.1 (Dj{j                                         o
                                                                                Registered
                                                                                 Insured Mail
                                                                                                   D Return Receipt for Merchandise
                                                                                                   0   Collect on Delivery
                                                                          4. Restricted Delivery? (Extra Fee)            0 Yes
            --~~~--~----------~----~~
             2. Article Number             7013 2250 0002 2038 8629
               (Transferfrom servie' ~j,
            , PSForm3811,July2013                           Domestic Return Receipt



~     0'\
'."